Title: General Orders, 20 September 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Sept. 20th 1775.
Parole Falmouth.Countersign Gloucester


As the Commissions are ready to be delivered to the Officers serving in the Army of the United Colonies; The General recommends it to them, to apply (as soon as it is convenient) to him at Head Quarters, for the same. No Person is to presume to demand a Continental Commission, who is not in actual possession of the like Commission, from the proper Authority of the Colony he is at present engaged to serve, which must be produced, at the time application is made for a Continental Commission: If, from unavoidable circumstances, any Gentleman has served from the beginning of the Campaign, in the Rank of a Commissioned Officer, & has not yet received a Commission, being justly entitled thereto; such Officer’s pretensions will be duly weighed and consider’d; and upon sufficient proof of the Justice of his claim, a Commission will issue accordingly. The General expects that every Officer delivers his present Commission, or Claim to a Commission; to his Colonel, or Officer commanding the Regiment; and each Col. or Officer commanding a Regt is forthwith to apply to the General for the

Commissions, for the Officers of his respective Regt. The Colonel of the 1st, 2nd & 3rd Regiments, to apply to morrow Morning, at nine ’OClock, and so on, day by day, until the whole are supplied—three regiments each day.
